Per Curiam.
This is an appeal in a contribution case from a determination made by the Nebraska Department of Labor, finding that James P. Breeden was an employee of the appellant, United Laboratories, Inc., and not an independent contractor, and therefore appellant was liable for contributions to the state Unemployment Compensation Fund. United Laboratories appealed the decision of the Department of Labor to the district court for Douglas County, Nebraska, which thereafter dismissed the appeal on the basis that the appeal should have been filed in the district court for Lancaster County, Nebraska, *413pursuant to Neb. Rev. Stat. § 48-650 (Reissue 1984). It is from that order of dismissal that United Laboratories now appeals. The decision in this case is controlled by our earlier decisions in Whitehouse Energy Savers v. Hanlon, 214 Neb. 572, 334 N.W.2d 802 (1983), Northern Messenger v. Sorensen, 218 Neb. 846, 359 N.W.2d 787 (1984), and State v. Saville, 219 Neb. 81, 361 N.W.2d 215 (1985). The decision of the district court in dismissing the appeal is affirmed.
Affirmed.